Citation Nr: 1446222	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a claimed cervical spine disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957 and from June 1960 to May 1977. Service in the Republic of Vietnam and receipt of the Combat Infantryman Badge and the Parachutist Badge are indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for ischemic heart disease and soft tissue sarcoma have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This matter was remanded by the Board in June 2014.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine condition, which he attributes to parachuting injuries in service.  Regrettably, the Board finds that an additional remand is necessary for further evidentiary development.

The Board remanded this matter in June 2014 for an addendum opinion addressing the etiology of the Veteran's cervical spine disability.  In its remand, the Board specifically requested that the examiner opine as to whether the Veteran's cervical spine disability had its clinical onset in service or is otherwise related to active duty.  In providing this opinion, the examiner was instructed to consider the Veteran's recognized in-service spine injury, to include the Veteran's May 1967 service treatment record, which shows that he complained of a "catch in his upper back on the left side for about the last three years.  It first happened jumping out of a helicopter in Germany...it has occurred...for the last three or four years about twice a year." 

An addendum medical opinion was obtained in July 2014.  The examiner found that the Veteran's condition is less likely than not related to active service.  The examiner reasoned that there is 1) a lack of a clear subjective and objective injury occurrence, 2) a long duration of 26 years between service and neck issues, and 3) the Veteran's use and age related changes are more likely and credible explanations for the Veteran's current condition.  In providing this opinion, the VA examiner noted that the Veteran service treatment records do not reflect any neck issues.  

The Board finds the VA examiner's opinion inadequate and does not comply with the June 2014 remand.  The examiner did not consider the May 1967 treatment record, which shows complaints of a catch in the upper back pain and further indicates that the Veteran injured his upper back when jumping out helicopter during service.  Instead, the examiner noted that there was a lack of a clear subjective and objective injury occurrence.  The Board has not only conceded the Veteran's in-service injury, but also requested that the examiner consider the in-service injury and the Veteran's in-service complaints regarding his upper back in providing an opinion.  The examiner has not followed this instruction.  A remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, there has not been substantial compliance with the Board's June 2014 remand. Therefore, the appeal must be remanded again to obtain an addendum opinion.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the Veteran's July 2014 VA examination for an addendum opinion, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

Whether it is at least as likely as not, i.e., a 50 percent probability or greater, than any cervical spine disability had its clinical onset in service or is otherwise related to active duty.  The examiner must consider the recognized in-service spine injury, to include the report of a "catch in his upper back on the left side for about the last three years.  It first happened jumping out of a helicopter in Germany . . . it has occurred . . . for the last three or four years about twice a year." 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Upon completion of the above, the RO must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



